DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4-5, 9-10, 13-15, 12 and 19 are allowed and renumbered to 1-11 respectively.
The following is an examiner’s statement of reasons for allowance:
Reference R2-1802946, article “Further discussion on differentiation using RA parameters” published by Intel Corporation (3GPP TSG-RAN WG2 meeting, Athens, Greece, 26" February-2™ March 2018), does not teach or fairly suggest wherein a maximum backoff time of the first backoff time range is KxT, wherein K is a scaling factor, 0<K<1, and T is a duration and is indicated by a network device through a backoff indicator (BI); wherein the determining, by a terminal device, a backoff time of a random access event according to a priority of the random access event, comprises: if the priority of the random access event is the first priority, randomly selecting, by the terminal device, a first time between 0 and KxT, and taking a time value obtained after the first time is multiplied by a scaling factor as the backoff time of the random access event  recited in claims 1 and 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI D HOANG whose telephone number is (571)272-3184. The examiner can normally be reached 10:30 am-18:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/THAI D HOANG/Primary Examiner, Art Unit 2463